           Case 1:17-cr-00025-ER Document 448 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                            ORDER
                  -against-                                      17 Cr. 0025 (ER)
 ISSAK ALMALEH, and
 ANTOANETA IOTOVA,

                               Defendants.

Ramos, D.J.:

      The following Case Scheduling Order is hereby adopted:

      1.       A trial has been scheduled in this action to commence on September 7, 2021 at
               9:30 AM.

      2.       Motions in limine should be filed by August 2, 2021 and oppositions thereto
               should be filed by August 16, 2021.

      3.       Proposed jury instructions, voir dire questions, and verdict sheet should be filed
               by August 2, 2021 and objections thereto should be filed by August 16, 2021.


      4.       The Final Pretrial Conference shall be held on September 2, 2021 at 2:00 PM.


      It is SO ORDERED.

Dated: December 3, 2020
       New York, New York
                                                             _______________________
                                                             Edgardo Ramos, U.S.D.J.
